DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoxha US 8674230.  
Per claim 18, Hoxha discloses a jaw (22, 24, etc.) for a utility line cable splice comprising:
a jaw body (labeled JB above) having a front surface, a rear surface, a curved body outer surface, and a curved body inner surface, the jaw body configured to be positioned inside of a swaged casing;
a projection 42 extending from the jaw body, the projection including a base (labeled PB above), a point (labeled PP above), a curved projection outer surface (labeled POS), and a curved projection inner surface (labeled PIS); and
a groove 44 extending into the jaw body, the groove including an inner end (labeled GIE) and an outer end (labeled GOE), wherein the groove includes a first radius of curvature (labeled GR1) and a second radius of curvature (labeled GR2), and wherein the first radius of curvature is not equal to the second radius of curvature.
Per claim 20, a curvature of the groove varies to match an outer surface of the jaw body.

    PNG
    media_image1.png
    3256
    2491
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.  Applicant argues that lines labeled GR1 and GR2 in the annotated figure above are the projection.  Applicant argues that the examiner indicates these lines are “different curvatures.” Applicant is incorrect.  As set out previously, and as claimed, the groove includes a “first radius of curvature” (labeled GR1) and a “second radius of curvature” (labeled GR2).
Allowable Subject Matter
Claims 1-13 and 15-17 allowed.
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROSS N GUSHI/Primary Examiner, Art Unit 2833